The Bancorp, Inc. Reports First Quarter 2012 Financial Results Wilmington, Delaware – April 24, 2012 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the quarter ended March 31, 2012. Financial Highlights · Net income for the first quarter of 2012 increased by 48%, to $4.0 million compared to $2.7 million in the same quarter of 2011.Diluted earnings per share for the first quarter of 2012 increased to $0.12 on 33.1 million shares versus $0.10 on 28.1 million shares in the same quarter of 2011. Key factors driving these results were: · 90% increase in quarterly prepaid card fees to $9.0 million compared to $4.8 million in first quarter 2011. · 15% increase in quarterly net interest income to $20.9 million compared to $18.2 million in first quarter 2011. · 58% increase in quarterly non-interest income (including prepaid card fees) to $12.3 million compared to $7.7 million in first quarter 2011 excluding security gains and other than temporary impairment (OTTI). · At March 31, 2012 the portfolio of loans and securities had grown to $2.2 billion, an increase of $323 million, or 17% over first quarter 2011. Outstanding loans increased 7% over that period. · Average deposits for first quarter 2012 totaled $3.8 billion, an increase of $1.1 billion or 39% over 2011,reflecting growth in all major deposit categories. The interest paid on deposits between those respective periods decreased to 0.29% from 0.38%. Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “First quarter 2012 saw a continuation in our earnings growth as a result of significant increases in both our non-interest and net-interest income.Quarterly net income of $4.0 million was achieved notwithstanding $1.5 million of other real estate owned (OREO) charges and an increase in the loan loss provision. Adjusted operating earnings, a non-GAAP measure, increased to $12.9 million, a $4.0 million, or 44% increase over the prior year period. Our position as a leader in the prepaid card space continues to drive the increase in non-interest income.On the asset side, we grew our loans 7% over the year in a difficult lending environment. We continue to target what we believe to be lower risk assets including Small Business Administration (SBA) loans, security backed lines of credit and vehicle fleet leasing. Leasing balances grew 21% over the year to $130 million and we have recently added relationships which should result in additional security backed line of credit balances.The Company is well capitalized, and book value per share increased from $7.76 at March 31, 2011, to $8.41, or an increase of 8%. We note that our leverage capital ratio was distorted during the quarter as a result of the seasonal deposits referenced earlier, and that we expect that the ratio will increase next quarter as these balances terminate. ” Financial Results Bancorp reported net income available to common shareholders for the three months ended March 31, 2012 of $4.0 million or diluted earnings per share of $0.12, based on 33,107,037weighted average shares outstanding, compared to net income available to common shareholders of $2.7 million or diluted earnings per share of $0.10, based on 28,058,333 weighted average shares outstanding, for the three months ended March 31, 2011.Adjusted operating earnings, a non-GAAP measure, increased to $12.9 million for the three months ended March 31, 2012 compared to $8.9 million for the three months ended March 31, 2011.The following is a reconciliation of adjusted operating earnings to net income available to common shareholders (for the three month period): 1 March 31, March 31, Net income available to common shareholders $ $ Income tax expense Other than temporary impairment in securities - 75 Losses and write downs on other real estate owned 52 Provision for loan and lease losses Adjusted operating earnings (1) $ $ As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses.Other companies may calculate adjusted operating earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for GAAP. Balance Sheet Summary At March 31, 2012, Bancorp's total assets were $4.1 billion, an increase of $1.3 billion or 45% over total assets at March 31, 2011. During that period, investments increased to $500 million, an increase of $211 million or 73%; loans increased to $1.7 billion, an increase of $113 million or 7%; and deposits increased to $3.8 billion, an increase of $1.2 billion or 49%. Total assets increased compared to March 31, 2011, primarily as a result of deposit growth. Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:30 AM EDT Wednesday, April 25, 2012 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 888.268.4176, access code 16809756.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Wednesday, May 2, 2012 by dialing 888.286.8010, access code 65379042. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs nationwide.The Bancorp Bank’s regional community bank operations serve the needs of small and mid-size businesses and their principals in the Philadelphia-Wilmington region. Forward Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 Three months ended Year ended March 31, December 31, (dollars in thousands except per share data) Condensed income statement Net interest income $ $ $ Provision for loan and lease losses Non-interest income Gain on sales of investment securities - - Other than temporary impairment of investment securities - ) ) Other non-interest income Total non-interest income Non-interest expense Losses and write downs on other real estate owned 52 Other non-interest expense Total non-interest expense Net income before income tax expense Income tax expense Net income Less preferred stock dividends - - - Less preferred stock accretion - - - Net income available to common shareholders $ $ $ Basic earnings per share $ $ $ Diluted earnings per share $ $ $ Weighted average shares - basic Weighted average shares - diluted 3 Balance sheet March 31, December 31, September 30, March 31, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Federal Home Loan Bank & Atlantic Central Bankers Bank stock Loans, net of deferred costs Allowance for loan and lease losses ) Loans, net of deferred costs Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ Liabilities: Deposits Demand (non-interest bearing) $ Savings, money market and interest checking Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable Subordinated debenture Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 33,101,281 and 33,196,281 shares issued at March 31, 2012 and 2011, respectively Treasury stock (100,000 shares) ) ) - - Additional paid-in capital Accumulated deficit ) Accumulated other comprehensive (loss) gain ) Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income Three months ended March 31, 2012 Three months ended March 31, 2011 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned discount $ $ % $ $ % Leases - bank qualified* % 50 % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Net interest earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand (non-interest bearing)** $ $ % $ $ % Interest bearing deposits Interest checking % % Savings and money market % % Time 97 % % Total interest bearing deposits % % Total deposits % % Short-term borrowings - - % 3 % Repurchase agreements 27 % 16 % Subordinated debt % % Net interest bearing liabilities % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis, using a 35% statutory tax rate. ** Non-interest bearing demand accounts are not paid interest. The amount shown as interest reflectsthe feespaid to affinity groups, which are based upon a rate index, and therefore classified as interest expense. 5 Allowance for loan and lease losses: Three months ended For year ended March 31, March 31, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period $ $ $ Loans charged-off: Commercial Construction Lease financing 86 - 39 Residential mortgage - 31 Consumer Total Recoveries: Commercial 36 14 91 Construction 1 1 4 Lease financing - - - Residential mortgage 83 - - Consumer - - 6 Total 15 Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ $ Net charge-offs/average loans % % % Loan portfolio: March 31, December 31, September 30, March 31, (dollars in thousands) Commercial $ Commercial mortgage (1) Construction Total commercial loans Direct lease financing Residential mortgage Consumer loans and others Unamortized loan costs Total loans, net of deferred loan costs $ Supplemental loan data: Construction 1-4 family $ Commercial construction, acquisition and development $ (1) At March 31, 2012 our owner-occupied loans amounted to $144 million, or 23.3% of commercial mortgages. 6 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average to risk-weighted to risk-weighted assets ratio assets ratio assets ratio As of March 31, 2012 The Company % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % As of March 31, 2011 The Company % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % Three months ended Year ended March 31, December 31, December 31, Selected operating ratios: Return on average assets % Return on average equity % Net interest margin % Efficiency ratio (1) % Book value per share $ (1) Excluding the impact of the OREO losses in the first quarter of 2012 the efficiency ratio would have been61.24% March 31, December 31, September 30, March 31, Asset quality ratios: Nonperforming loans to total loans (1) % Nonperforming assets to total assets (1) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned Total nonperforming assets $ Loans 90 days past due still accruing interest $ (1) Nonperforming loans are defined as nonaccrual loans and restructure loans.Loans 90 days past due and still accruing interest are also included in these ratios. 7
